NOTICE OF ALLOWABILITY
	This Office Action is in response to Applicant’s amendments and arguments filed on 07/11/2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-10 and 13 have been cancelled.
Claims 11-12 and 14-20 are currently pending and considered below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a selection unit (claim 11).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The selection unit of claim 11 has been interpreted to cover the corresponding structure of a unit that fits overtop of the arc plates and includes a same number of selector pin holes as the arc plates, as defined in paragraph 68 and illustrated in figure 6.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

REASONS FOR ALLOWANCE
Claims 11-12 and 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose an exercise machine in combination with all of the structural and functional limitations, and further comprising a selectively variable moveable resistance unit comprising nested arc plates that provide curved support members on which a portion of a corresponding elastomeric body at least partially wraps around.
	The prior art of record to Grant (US Patent No. 7,563,213) teaches an exercise machine comprising a selectively variable moveable resistance unit (50) comprising a plurality of arc plates (each of upper pulleys 50a) that provide curved support members on which a portion of a corresponding elastomeric body (48a-48j) at least partially wraps around (Col. 6 lines 19-21), but does not teach nested arc plates in the configuration as claimed.
	The prior art of record to Henniger et al. (US Patent No. 11,260,261) teaches an exercise machine comprising a selectively variable moveable resistance unit (54, Col. 15 lines 51-58) comprising an arc plate (59) that provides a curved support member (62) on which a portion of a corresponding elastomeric body (31) at least partially wraps around, but does not teach nested arc plates in the configuration as claimed.
	The prior art of record to Ripley (US Publication No. 2006/0160680) teaches an exercise machine comprising a selectively variable moveable resistance unit (5) comprising a plurality of stacked plates (254) to which corresponding elastomeric bodies (elastic bands 4) are fixedly connected at their ends by pins (246, paragraph 31), but does not teach nested arc plates that provide curved support members on which a portion of a corresponding elastomeric body at least partially wraps around.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN FISK whose telephone number is (571)272-1042. The examiner can normally be reached 8AM-4PM M-F (Central).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATHLEEN M FISK/Examiner, Art Unit 3784                                                                                                                                                                                                        
/GARRETT K ATKINSON/Primary Examiner, Art Unit 3784